El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
En la apelación de una resolución de la Corte de Distrito de Humacao concediendo costas la demandada alega que éstas son excesivas. Este era un caso en que el demandante y apelado instituyó un procedimiento para recobrar la posesión, conocido como interdicto.' La controversia fue muy disputada y la corte de distrito dictó sentencia a favor de la deman-dada, pero esta corte revocó la sentencia, con costas. 40 D.P.R. 144. La decisión de esta corte fué confirmada por la de Circuito de Apelaciones. 41 Fed. (2d) 32. Por tanto, subsiste el hecho de que el demandante tuvo derecho a una sentencia en la corte inferior y sin embargo allí la deman-dada le ganó el caso. Esta corte, como no es costumbre al revocar, impuso las costas a la parte victoriosa en la corte’ inferior.
Convenimos con la apelante en que no es necesaria que los honorarios de abogado sean iguales al total de los, servicios del letrado, mas la corte inferior tiene derecho, baja las circunstancias de cada caso, a conceder todos o parte de los honorarios efectivamente devengados, conforme hemos, resuelto en el caso de Castro v. Société Anonyme, 34 D.P.R. 575. Toda la cuestión descansa dentro de la discreción de la corte de distrito y no se nos ha convencido de que la suma de $600 sea excesiva.
También.hubo una partida de desembolsos consistentes en el costo de tres automóviles, a $15 cada uno, para trasladar a dos abogados y dos testigos peritos. En lo que atañe a los abogados, dudamos si la partida de gastos de viaje debe estar a expensas de la parte contraria. Se supone que los abogados están en la corte ante la cual ejercen. Véase, pol-la paridad del razonamiento, el caso de Mas v. Borinquen. *641Sugar Co., 18 D.P.R. 304, 309. De todos modos, convenimos en qne la partida era excesiva y qne no debe pasar de $15, cantidad qne no aprobaremos por otra razón qne inmediatamente disentiremos.
También se reclamaron las costas de dos testigos peritos a $100 cada nno. Estos dos testigos eran agrimensores qne sólo comparecieron nna vez a la corte. Encontramos qne la partida es excesiva, y debe reducirse a la cantidad de $50 por cada testigo. Tal vez nos inclinaríamos a rebajarla más, a no ser por el hecho de qne estos testigos también podrían tener derecho a gastos de viaje. Por lo tanto, no haremos ningún pronunciamiento especial con respecto a gastos de viaje, sino que dejaremos qne los $50 concedidos para cada uno de los peritos abarquen sus servicios profesionales y su transportación.

Debe modificarse la orden apelada en el sentido de rebajar los desembolsos a $100, y, así modificada, confirmarse.